Appeal from a judgment of Steuben County Court (Latham, J.), entered July 10, 2000, convicting defendant upon his plea of guilty of bail jumping in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of bail jumping in the second degree (Penal Law § 215.56), defendant contends that the plea allocution is factually insufficient because he did not personally recite the facts underlying the crime. Because defendant failed to move to withdraw his plea or to vacate the judgment of conviction, he has failed to preserve that contention for our review (see People v Lopez, 71 NY2d 662, 665). In any event, that contention lacks merit. “[TJhere is no requirement that a defendant personally recite the facts underlying his or her crime” (People v Kinch, 237 AD2d 830, 831, lv denied 90 NY2d 860; see People v Manzi, 292 AD2d 849, lv denied 98 NY2d 653; People v Williams, 291 AD2d 891, 893, lv denied 98 NY2d 656). Contrary to defendant’s further contention, the sentence is neither unduly harsh nor severe. Present — Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.